Action to recover damages for personal injuries and property damage by reason of the alleged negligence of the defendant in the operation of its trolley ear, which collided, at a street intersection, with the automobile driven by plaintiff. Pending the appeal the plaintiff died and the appeal of the defendant was continued against the executor of the plaintiff. Judgment in favor of plaintiff, entered upon the verdict of a jury, unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Cars-well, Adel and Taylor, JJ.